UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


MATTHEW P. SCHORR,

                Plaintiff,
        v.                                              Civil Action No. 15-1290 (TJK)
DENISE E. ROBERSON et al.,

                Defendants.


                                   MEMORANDUM OPINION

        Plaintiff Matthew P. Schorr, proceeding pro se, was convicted of federal child-

pornography charges in 2011. Based on his conviction, United States Immigration and Customs

Enforcement (“ICE”), a component of the Department of Homeland Security (“DHS”), debarred

him from participating in federal contracts and other federal programs. Schorr filed this lawsuit

challenging his debarment against DHS, ICE, and various public officials. He brings two claims

under the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., and a Bivens claim for

alleged violations of his due process and equal protection rights. See ECF No. 1 (“Compl.”)

¶¶ 60-73. Shortly after Schorr filed suit, ICE terminated the debarment.

        Defendants filed a Motion to Dismiss and/or for Summary Judgment (ECF No. 17), and

Schorr filed a Partial Motion for Summary Judgment (ECF No. 20) in response. The Court

referred the matter to Magistrate Judge G. Michael Harvey, who issued a Report and

Recommendation to grant Defendants’ motion, deny Schorr’s motion, and dismiss the case. ECF

No. 29 (“R&R”).

        Schorr filed objections to Magistrate Judge Harvey’s Report and Recommendation. ECF

No. 33 (“Pl.’s Obj.”). His objections are that Magistrate Judge Harvey (1) misapprehended

Schorr’s factual allegations, id. at 2-3; (2) failed to consider all of his submissions, id. at 15-18;
(3) incorrectly determined that Schorr lacked standing at the time he filed suit, id. at 5-8; (4)

incorrectly determined that Schorr’s APA claim was mooted by ICE’s termination of Schorr’s

debarment, id. at 9-15; and (5) incorrectly determined that Schorr failed to allege egregious

government misconduct in connection with his Bivens claim, id. at 18-19.1 Reviewing Schorr’s

objections de novo, see Fed. R. Civ. P. 72(b)(3), the Court overrules the objections and adopts

Magistrate Judge Harvey’s Report and Recommendation in its entirety except for its conclusion

that Schorr lacked standing (although the Report and Recommendation’s reasoning on standing

supports the conclusion that Schorr’s APA claims are moot), see R&R at 7-12, and as otherwise

noted below.

         First, Schorr complains, Magistrate Judge Harvey failed to appreciate the supposedly

extraordinary nature of his allegations. He argues that Magistrate Judge Harvey incorrectly

assumed that “Defendants were[,] in fact, diligent bureaucrats,” when in reality “ICE Suspension

and Debarment personnel have created a debarment mill that cranks out useless and illegal

debarments whose only purpose is to perpetuate the continued existence of their jobs.” Pl.’s Obj.

at 2. In support of this argument, Schorr cites the following allegations: that (1) “Defendants

failed to check their CorrLinks account for [Schorr’s] Response before they debarred [him],”

id.;2 (2) two of the Defendants received a copy of his complaint in this action shortly before

terminating his debarment, Pl.’s Obj. at 2; and (3) Defendants’ decision to terminate his

debarment was set forth in a very short letter with no reasoning, id. at 3. These allegations,




1
 Magistrate Judge Harvey also recommended dismissing Schorr’s APA claims on the ground of
sovereign immunity to the extent they seek money damages. R&R at 12-13. Schorr effectively
concedes that point in his objections, but insists that he is entitled to equitable relief. Pl.’s Obj. at
8-9.
2
    CorrLinks is an email system used by prison inmates. See Compl. ¶ 37(b).


                                                   2
Schorr claims, give rise to the inference that these public officials ran a supposed “debarment

mill,” which in his view amounted to “egregious abuse of official power.” Id. at 2. The Court

disagrees, because the facts alleged are insufficient to make such an inference plausible. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Schorr also claims that Magistrate Judge Harvey failed to take into account certain

documents attached to his motion for partial summary judgment. See Pl.’s Obj. at 15-18. But

Schorr is incorrect. While the attachments are not separately listed on the docket sheet, they are

in fact included in the Court’s electronic files. See ECF No. 20 (“Pl.’s Mot.”). Magistrate Judge

Harvey expressly listed the motion for partial summary judgment (which is docketed together

with its attachments) among the documents he considered. See R&R at 2 n.1.

       Next, Schorr objects to Magistrate Judge Harvey’s recommendation that the Court

dismiss his APA claims for both lack of standing and mootness. Pl.’s Obj. at 5-15. The Court

finds it unnecessary to determine whether Magistrate Judge Harvey was correct that Schorr lacks

standing, because the Court agrees with Magistrate Judge Harvey that Schorr’s APA claims—

assuming Schorr had standing to bring them in the first place—became moot when ICE

terminated his debarment shortly after the case was filed. “The fundamental concept of

mootness is quite straightforward. As applied in the context of injunctive litigation, if there

remains no conduct to be enjoined, then normally there is no relief that need be granted, the case

or controversy has ceased, and the jurisdiction of the court has expired under Article III.” True

the Vote, Inc. v. IRS, 831 F.3d 551, 561 (D.C. Cir. 2016), cert. denied, 137 S. Ct. 1068 (2017).

That is, the plaintiff must retain a “continuing interest” in the litigation. Hardaway v. D.C. Hous.

Auth., 843 F.3d 973, 979 (D.C. Cir. 2016).




                                                 3
       Applying these principles, courts have concluded that challenges to debarments become

moot after the underlying debarments have expired, unless the plaintiff can make a particularized

showing of lasting harm. For example, in O’Gilvie v. Corporation for National Community

Service, 802 F. Supp. 2d 77 (D.D.C. 2011), the court concluded that claims arising from an

expired debarment were nonjusticiable where the plaintiff did not allege that “he has applied for

any government grants or contracts,” “that he has any present plans to do so,” or “that his

expired debarment would be a factor in determining his eligibility for government grants.” Id. at

82-83. By contrast, in Tri-County Contractors, Inc. v. Perez, 155 F. Supp. 3d 81 (D.D.C. 2016),

a “close case” on mootness, the court found a challenge to an expired debarment remained

justiciable where the plaintiff demonstrated “that it intends to continue to operate government

contracting businesses and that the existence of a past debarment order poses an ongoing

impediment to its ability to do so.” Id. at 91-92.

       Here, Schorr’s debarment ended shortly after this case began, and he has offered nothing

to suggest that he will suffer further harm absent judicial intervention. He asserts that the Court

should order the government to expunge the records showing that he was temporarily debarred.

Pl.’s Obj. at 9.3 But he has not shown any interest in expungement sufficient to justify

maintenance of his APA claims. His theory of harm consists of the general claim that a person

who is “formerly debarred” bears a “badge of legal status in the modern business world” that is

“akin to a criminal conviction.” Pl.’s Obj. at 5, 7. He does not explain how this asserted “badge



3
 The Court notes that Schorr does not appear to have requested expungement in his complaint.
See Compl. at 13-14. Nonetheless, Schorr did mention expungement in his cross-motion and
opposition to the government’s motion to dismiss. See Pl.’s Mot. at 25. Courts ordinarily
consider all filings made by a pro se plaintiff like Schorr, not merely the complaint, when
deciding a motion to dismiss. See Washington v. AlliedBarton Sec. Servs., LLC, 289 F. Supp. 3d
137, 139 (D.D.C. 2018) (citing Brown v. Whole Foods Mkt. Grp., Inc., 789 F.3d 146, 152 (D.C.
Cir. 2015)).


                                                 4
of legal status” has resulted or will result in any harm to him in particular. To the contrary, as

Magistrate Judge Harvey observed, Schorr never attempted to engage in any of the activities

from which he was temporarily debarred and has himself suggested that he does not intend to do

so in the future. See R&R at 8. Because Schorr has not made a particularized showing of lasting

harm from the debarment, he no longer has a continuing interest in his APA claims challenging it

(assuming he ever did), and those claims are moot.

       Schorr also objects to Magistrate Judge Harvey’s conclusion that the voluntary-cessation

exception to mootness does not apply. See Pl.’s Obj. at 11-14. Magistrate Judge Harvey

reasoned that, as a threshold matter, the exception is unavailable unless the defendant ceased the

objectionable conduct in response to litigation, and here ICE terminated the debarment before

any Defendant had been served. See R&R at 15. While Magistrate Judge Harvey was correct

that Schorr did not properly effect service of process until after ICE terminated the debarment on

September 3, 2015, see ECF No. 3, at least one Defendant may have had actual notice of the

complaint a few days earlier on August 31, 2015, see ECF No. 4. The Court need not and does

not adopt Magistrate Judge Harvey’s conclusion that Schorr failed to meet this threshold

requirement, because his opinion offers other, independent grounds to reject Schorr’s voluntary-

cessation argument.

       “Voluntary cessation will only moot a case if there is no reasonable expectation . . . that

the alleged violation will recur and interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation.” Cierco v. Mnuchin, 857 F.3d 407, 414-15 (D.C.

Cir. 2017) (alteration in original) (internal quotation marks omitted). “The defendant carries the

burden of demonstrating that there is no reasonable expectation that the wrong will be repeated,

and [t]he burden is a heavy one.” Id. at 415 (alteration in original) (internal quotation marks




                                                  5
omitted). Here, Defendants have carried that burden. ICE has terminated the debarment, and

Schorr’s claim that it might be reinstated is based on pure speculation. “[T]here must be

evidence indicating that the challenged [policy] likely will be reenacted.” Larsen v. U.S. Navy,

525 F.3d 1, 4 (D.C. Cir. 2008) (second alteration in original) (quoting Nat’l Black Police Ass’n v.

District of Columbia, 108 F.3d 346, 349 (D.C. Cir. 1997)). But there is none here. It has been

almost three years since ICE terminated the debarment, and there is no suggestion in the record

that ICE has even considered reopening the matter during that time. Thus, there is simply no

reasonable expectation that the debarment will recur. The termination has also completely

eliminated the cognizable effects of the debarment; all that remains is the historical record that

the debarment occurred. And as explained above, because Schorr never engaged in the activities

from which he was temporarily debarred and has suggested he never will, he lacks a concrete

interest in expunging the historical record. Therefore, the Court agrees with Magistrate Judge

Harvey that the voluntary-cessation doctrine does not apply and Schorr’s APA claims are moot.

See R&R at 14-16.

       Finally, Schorr objects that his Bivens claim was improperly dismissed because he has

alleged “egregious government misconduct”—namely, that “Defendants were running a

debarment mill for their own benefit rather than in furtherance of any legitimate governmental

purpose.” Pl.’s Obj. at 18.4 As explained above, Schorr’s factual allegations simply do not

support that exceptional inference. The Court thus agrees with Magistrate Judge Harvey’s

determination that Schorr’s complaint does not allege egregious conduct by the government. See

R&R at 20-21.



4
  Once again, this allegation appears to be absent from Schorr’s complaint. See Compl. at 12.
Nonetheless, Schorr did make a related claim in his opposition and cross-motion. See Pl.’s Mot.
at 20-21.


                                                 6
       For the above reasons, the Court adopts Magistrate Judge Harvey’s Report and

Recommendation, except for its conclusion on standing and as otherwise noted above, overrules

Schorr’s objections, and will dismiss the case in a separate order.



                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: July 19, 2018




                                                 7